     Case 3:20-cv-00197-DPM-PSH Document 12 Filed 09/29/20 Page 1 of 2



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

CHRISTOPHER EVERETT
ADC #152664                                                  PLAINTIFF

v.                     No. 3:20-cv-197-DPM-PSH

ALMOND, Sergeant, North Central
Unit, ADC; ALEXANDER DELGADO,
Corporal, North Central Unit, ADC;
IAN WARD, Sergeant, North Central
Unit, ADC; HUYARD, Sergeant, North
Central Unit, ADC; CODY BRUYETTE,
Corporal, North Central Unit, ADC;
MOSS, Sergeant, North Central Unit, ADC;
KEITH DAY, Major, North Central Unit, ADC;
NURZUHAL FAUST, Warden, Arkansas
Department of Correction; ALEC WILBUR,
Sergeant, North Central Unit, ADC; KEVIN
HOLT, Corporal, North Central Unit, ADC;
FOSTER, Lieutenant, North Central Unit,
ADC; GILLHAN, Captain, North Central
Unit, ADC; DEXTER PAYNE, Director, Pine
Bluff, ADC; and RICHARD COHOON,
Sergeant, North Central Unit, ADC                         DEFENDANTS

                                  ORDER
     1. The Court adopts Magistrate Judge Harris' s unopposed partial
recommendation, Doc. 6.         FED.    R. CIV. P. 72(b) (1983 addition to
advisory committee notes) .       Everett's first motion for preliminary
injunctive relief, Doc. 5, is denied.
     Case 3:20-cv-00197-DPM-PSH Document 12 Filed 09/29/20 Page 2 of 2



     2. The allegations in Everett's second motion for preliminary
injunctive relief, Doc. 11, are the same as those in the first, Doc. 5.   The
second motion, Doc. 11, is therefore denied for the reasons stated in
Magistrate Judge Harris's partial recommendation, Doc. 6.
     So Ordered.



                                   D .P. Marshall Jr.
                                   United States District Judge




                                     -2-
